                Case 18-12491-CTG              Doc 2384         Filed 05/21/21         Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE
---------------------------------------------------------------x
                                                               :
In re:                                                         :   Chapter 11
                                                               :
PROMISE HEALTHCARE GROUP, LLC, et al.,1 :                          Case No. 18-12491 (CTG)
                                                               :
                  Debtors.                                     :   (Jointly Administered)
                                                               :
                                                               :   Related D.I. 2343 & 2375
---------------------------------------------------------------x

        ORDER APPROVING SEVENTH COMBINED MONTHLY AND FINAL
    APPLICATION OF M. J. RENICK & ASSOCIATES LLC, AS FEE EXAMINER, FOR
    COMPENSATION AND FOR REIMBURSEMENT OF EXPENSES FOR THE FINAL
           PERIOD FROM DECEMBER 10, 2018 THROUGH APRIL 8, 2021

         This matter coming before the Court on the final fee application (the “Final Application”)

of M. J. Renick & Associates LLC (the “Fee Examiner”), pursuant to sections 327, 330, 331, and

1103 of the Bankruptcy Code, Bankruptcy Rule 2016, Local Rule 2016-2 and the U.S. Department

of Justice Operating Guidelines for Chapter 11 Cases, for the final allowance of fees, including all

amounts held back, and expenses for the final period from December 10, 2018 through April 8,



1
  The Debtors in these Chapter 11 Cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Promise Healthcare #2, Inc. (1913),
Promise Healthcare Group, LLC (1895), Promise Healthcare Holdings, Inc. (2601), Bossier Land Acquisition Corp.
(6644), HLP of Los Angeles, LLC (9102), HLP of Shreveport, Inc. (1708), HLP Properties at The Villages Holdings,
LLC (0006), HLP Properties at the Villages, L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP Properties,
Inc. (0068), Promise Healthcare of California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise Hospital of
Ascension, Inc. (9219), Promise Hospital of Baton Rouge, Inc. (8831), Promise Hospital of Dade, Inc. (7837), Promise
Hospital of Dallas, Inc. (0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise Hospital of Florida at
The Villages, Inc. (2171), Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552), Promise
Hospital of Overland Park, Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc.
(0659), Promise Hospital of Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls, Inc. (4104), Promise Properties
of Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065), Promise Properties of Shreveport, LLC (9057), Promise
Skilled Nursing Facility of Overland Park, Inc. (5752), Promise Skilled Nursing Facility of Wichita Falls, Inc. (1791),
Quantum Health, Inc. (4298), Quantum Properties, L.P. (8203), Success Healthcare 1, LLC (6535), Success
Healthcare, LLC (1604), Vidalia Real Estate Partners, LLC (4947), LH Acquisition, LLC (2328), Promise Behavioral
Health Hospital of Shreveport, Inc. (1823), Promise Rejuvenation Centers, Inc. (7301), Promise Rejuvenation Center
at the Villages, Inc. (7529), and PHG Technology Development and Services Company, Inc. (7766). The mailing
address for the Debtors, solely for purposes of notices and communications, is c/o FTI Consulting, 50 California
Street, Suite 1900, San Francisco, CA 94111.



EAST\181247112.3
              Case 18-12491-CTG         Doc 2384      Filed 05/21/21     Page 2 of 3




2021 (the “Compensation Period”), filed pursuant to the Administrative Order Establishing

Procedures for Interim Compensation and Reimbursement of Expenses of Professionals [D.I. 198]

(the “Administrative Order”); the Court having reviewed the Final Application and the Certificate

of No Objection [D.I. 2375] regarding same; and the Court finding that: (i) the Court has

jurisdiction over this matter pursuant to 28 U.S.C. § 1334, (ii) notice of the Final Application was

adequate under the circumstances, and (iii) all parties with notice of the Final Application have

been afforded the opportunity to be heard on the Final Application; now therefor,

       IT IS HEREBY ORDERED THAT:

       1.      The Final Application is GRANTED on a final basis, as set forth in this Order.

       2.      The Fee Examiner is allowed on a final basis (i) compensation for services rendered

during the Compensation Period in the amount of $480,997.25 and (ii) reimbursement for actual

and necessary expenses incurred during the Compensation Period in the amount of $798.38,

including any and all amounts held back.

       3.      To the extent not already paid pursuant to the Administrative Order, as applicable,

the Debtors are authorized and directed to pay the Fee Examiner 100% of the fees and 100% of

the expenses for services rendered and expenses incurred during the Compensation Period, as

requested in the Final Application.

       4.      Upon entry of this Order, the Fee Examiner is discharged from the Fee Examiner’s

appointment in these chapter 11 cases and shall have no further duties or obligations to the Court,

the Debtors, or any other party in interest in these chapter 11 cases.




                                                  2
EAST\181247112.3
              Case 18-12491-CTG         Doc 2384      Filed 05/21/21     Page 3 of 3




       5.      This Court shall retain jurisdiction with regard to any issues arising from or related

to the interpretation or enforcement of this Order.




                                                 CRAIG T. GOLDBLATT
Dated: May 21st, 2021
                                                 UNITED STATES BANKRUPTCY JUDGE
Wilmington, Delaware




                                                 3
EAST\181247112.3
